Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1313
                       Lower Tribunal No. 16-27549
                          ________________


                     Tivoli Investments 26, LLC,
                                  Appellant,

                                     vs.

                 U.S Bank National Association, etc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Neustein Law Group, P.A., and Nicole R. Moskowitz, for appellant.

      Diaz, Anselmo Lindberg, P.A., and Adam A. Diaz and Kathleen
Achille (Fort Lauderdale), for appellee.


Before LOGUE, LINDSEY and BOKOR, JJ.

     PER CURIAM

     Affirmed.